DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 17 is objected to because of the following informalities:  Please change “an constricted configuration” to “a constricted configuration” in lines 9-10.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one link" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of art rejection, “the at least one link” will be interpreted as “at least one link of the plurality of links”.
Claim 1 recites the limitation "the contracted configuration" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of art rejection, the “contracted configuration” will be interpreted as “the constricted configuration”.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 13, 14 of U.S. Patent No. 10,842,496 in view of Herr (US 5,592,835). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the addition of a parking feature configured to consistently position at least one link relative to the housing in the contracted configuration. Herr teaches at least one link (22; Fig. 4) that includes a length that is selected to control the flexibility and movement between beads (14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one link of U.S. Patent No. 10,842,496 with a parking feature, wherein the link includes a portion that is bent downward and bent back at a right angle upward into a bore of the adjacent bead, as taught by Herr, to provide means to control the flexibility and movement between certain beads. 
Claim(s) 17 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 13, 14 of U.S. Patent No. 10,842,496 in view of Kugler et al. (US 2005/0283235A1). Although the claims at issue are not identical, they are not of the addition of the links being capable of pivoting. Kugler et al. teaches a device including a plurality of beads connected through a plurality of links. The links are capable of moving between a contracted configuration and an expanded configuration by slidably moving the links within a passageway of the housing of the beads. The links are capable of pivoting, wherein the shaft of the link is able to turn or oscillate within an aperture (72). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one link of U.S. Patent No. 10,842,496 with means to pivot, as taught by Kugler et al., to provide means to control the movement and placement of beads during a procedure.
Claim(s) 18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 13, 14 of U.S. Patent No. 10,842,496 in view of Whitbrook et al. (US 2011/0098731A1). Although the claims at issue are not identical, they are not patentably distinct from each other because of the addition of the housings of the beads including first and second pieces that are oriented by a coupling assembly.  Whitbrook et al. teaches a device including beads wherein the housing includes a first piece (20a; Fig. 5) and a second piece (20b) that are coupled together by a magnetic attraction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the housing of the beads of U.S. Patent No. 10,842,496 with the housings, as taught by Whitbrook, as this modification involves the simple substitution of one bead for another for the predictable result of forming a restriction device.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kugler et al. (US 2005/0283235A1, “Kugler”).
Regarding claim 17, Kugler discloses an implantable restriction device including a plurality of beads (20). Each bead includes a passageway extending through a housing between first and second orifices (72). The passageway defines an axis and at least one magnet (80; Fig. 5) is disposed around the passageway. A plurality of links (30) joins the beads together. Portions of the links are slidably disposed in corresponding passageways of the beads such that the plurality of beads are capable of transitioning between a constricted configuration and an expanded configuration. The plurality of links are capable of pivoting relative to the first and second orifice when the plurality of beads are in the expanded configuration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kugler et al. (US 2005/0283235A1, “Kugler”) in view of Herr (Us 5,592,835).
Regarding claim 1
In the same field of endeavor, restriction features, Herr teaches at least one link (22; Fig. 4) that includes a length that is selected to control the flexibility and movement between beads (14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at least one link of Kugler with a parking feature, wherein the link includes a portion that is bent downward and bent back at a right angle upward into a bore of the adjacent bead, as taught by Herr, to provide means to control the flexibility and movement between certain beads.
Regarding claim 12, Kugler teaches that the links are formed of a wire and two ball tips (32), wherein a wire is a thin, metal flexible thread or rod [0043]. 
Regarding claim 13, Kugler discloses that the ball tips are attached to the wire via a weld, wherein the ball tips are formed as weld balls [0043].
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kugler et al. (US 2005/0283235A1, “Kugler”) in view of Whitbrook et al. (Us 2011/0098731A1, “Whitbrook”).
Regarding claim 20, Kugler discloses an implantable restriction device including a plurality of beads (20). Each bead includes a passageway extending through a housing between first and second orifices (72). At least one magnet (80; Fig. 5) is disposed around the passageway. A plurality of links (30) joins the beads together. Portions of the links are slidably disposed in corresponding passageways of the beads such that the plurality of beads are capable of transitioning between a constricted configuration and an expanded configuration. However, Kugler does not disclose that 
In the same field of endeavor, restriction devices, Whitbrook teaches an implant including a bead form of a housing having a first piece (20a) and a second piece (20b) that are coupled together by a coupling assembly in the form of a magnetic attraction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the housing of the beads of Kugler with the housings, as taught by Whitbrook, as this modification involves the simple substitution of one bead for another for the predictable result of forming a restriction device.
Allowable Subject Matter
Claim(s) 2-11, 14-16, 18, 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berg et al. (US 2009/0062824A1) discloses a restriction device but the magnets are not positioned around the passageway. Ekvall et al. (US 2013/0053874A1) does not disclose a parking feature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771